DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terminal being electrically connected to a circuit wiring on the board must be shown or the feature(s) canceled from the claim(s).  See also the rejection of claim 2 under 35 U.S.C. 112(b). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 37 found in at least FIG. 1; 50 found in at least FIG. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In line 26 of [0006], “holdings” should read “holding”.  
In line 31 of [0054], “holdings” should read “holding”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 - 3 are objected to because of the following informalities: 
In claim 1, line 3, both instances of “wiring pattern” should read “conductor wiring pattern”.
In claim 1, line 4, “wiring pattern” should read “conductor wiring pattern”.
In claim 2, line 6, “wiring pattern” should read “conductor wiring pattern”.
In claim 3, line 3, “board: including a” should read “board including: a”
In claim 3, line 5, “wiring pattern” should read “conductor wiring pattern”.
In claim 3, line 9, “holdings” should read “holding”.
In claim 3, line 11, “wiring pattern” should read “conductor wiring pattern”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 requires that the “protective layers sandwiching the conductor wiring pattern to isolate the conductor wiring pattern from outside”, and at the same time, “the conductor wiring pattern having a conduction portion exposed to the outside through an opening located on at least one of the pair of protective layers”. This claim limitation appears to be contradictory to itself, and results in the scope of the claim being unclear. For the purpose of examination, the examiner is taking “to isolate the conductor wiring pattern from outside” to read “to partially isolate the conductor wiring pattern from outside”.
Likewise, claim 3 requires that the “protective layers sandwiching the conductor  wiring pattern to isolate the conductor wiring pattern from outside”, and at the same time, “the conductor wiring pattern, at the end portion connected to the connector, having a conduction portion exposed to the outside through an opening located on at least one of the pair of protective layers”. This claim limitation appears to be contradictory to itself, and results in the scope of the claim being unclear. For the purpose of examination, the examiner is taking “to isolate the conductor wiring pattern from outside” to read “to partially isolate the conductor wiring pattern from outside”.
In further regards to claim 1, it is unclear how an opening can be located on at least one of the pair of protective layers, and thus the scope of the claim is unclear. The applicant shows in FIG. 12A of the disclosure that an opening (301) is located in at least one of the pair of protective layers (201a). For the purpose of examination, the examiner is taking “an opening located on at least one of the pair of the protective layers” to read “an opening located in at least one of the pair of the protective layers”.
Likewise, and in further regards to claim 3, it is unclear how an opening can be located on at least one of the pair of protective layers, and thus the scope of the claim is unclear. The applicant shows in FIG. 12A of the disclosure that an opening (301) is located in at least one of the pair of protective layers (201a). For the purpose of examination, the examiner is taking “an opening located on at least one of the pair of the protective layers” to read “an opening located in at least one of the pair of the protective layers”.
In regards to claim 2, lines 5-6, it is unclear if “to be connected to the conductor wiring pattern and being electrically connected to a circuit wiring on the board” is referring to “the terminal”, “the conduction portion”, or “the opening”, and thus the scope of the claim is unclear. For the purposes of examination, the examiner is taking “the terminal passing through the opening of the circuit body and being soldered to the conduction portion exposed in the opening to be connected to the conductor wiring pattern and being electrically connected to a circuit wiring on the board” to read “the terminal passing through the opening of the circuit body and being soldered to the conduction portion exposed in the opening, the terminal to be connected to the conductor wiring pattern and being electrically connected to a circuit wiring on the board”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al (US5742480 and hereinafter Sawada ‘480).
In regards to claim 1, Sawada '480 discloses a circuit body comprising a flexible circuit board (46 - FIG. 12; Column 5, Line 52) including: a conductor wiring pattern (900b & 900d - FIG. 12; Column 8, Lines 10-15, noting layer 900b includes layers 800c and 800d and layer 900d includes layers 801c and 801d; see also FIG. 4 & Column 6, Line 37-38, noting layers 801c and 801d are copper layers) for electrical connection (seen in FIG. 12); and a pair of protective layers (900a & 900e - FIG. 12; Column 8, Lines 10-15) sandwiching the conductor wiring pattern (seen in FIGs. 4 & 12) to partially isolate the conductor wiring pattern from outside (seen in FIGs. 4 & 12), the conductor wiring pattern having a conduction portion (portion of 900b & 900d not covered by layer 900a as seen in FIG. 11) exposed to the outside through an opening (opening in layer 900a as seen in FIG. 11) located in at least one of the pair of the protective layers (seen in FIG. 11) and to be electrically connected to an external terminal (2e - FIG. 12; Column 7, Line 39) (seen in FIG. 12), the conduction portion having at least two overlap portions (800c & 801c – FIG. 4; Column 6, Line 37-38) located around the opening and sandwiched between the pair of the protective layers in a thickness direction (upward in FIG. 12) of the flexible circuit board (seen in FIGs. 12 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada ‘480 in view of Lee et al (US 20190389318 and hereinafter Lee ‘318).
In regards to claim 2, Sawada '480 further discloses a connection structure of a board and a circuit body, the connection structure comprising: a board (47 - FIG. 11; Column 5, Line 57); the circuit body according to Claim 1 (see rejection of claim 1 above); and a terminal (2e - FIG. 12; Column 7, Line 39), the terminal passing through the opening of the circuit body and being soldered (204 - FIG. 12; Column 8, Line 21) to the conduction portion exposed in the opening (seen in FIG. 12), the terminal to be connected to the conductor wiring pattern (seen in FIG. 12). Sawada ‘480 fails to explicitly disclose the terminal electrically connecting the board and the circuit body and being electrically connected to a circuit wiring on the board.
Lee ‘318 discloses the terminal (1430 – FIG. 55; [0232] & [0237]) electrically connecting the board (1410 – FIG. 55; [0232]) and the circuit body (1420 – FIG. 55; [0232]) and being electrically connected to a circuit wiring on the board (a surface on the busbar 1410 being considered as a circuit wiring) (seen in FIG. 55).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the connection structure of a board and a circuit body of Sawada’480 such that the terminal is electrically connecting the board and the circuit body and is electrically connected to a circuit wiring on the board, as taught by Lee 318, in order to fix the circuit board to the busbar ([0237]) and for the circuit board to sense components through the busbar ([0008]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20220021083 and hereinafter Takahashi ‘083) in view of Sawada ‘480.
In regards to claim 3, Takahashi ‘083 discloses a busbar module (FIG. 6) to be attached to a battery assembly (FIG. 1) having a stack of a plurality of cells (150 – FIG. 1; [0027]), the busbar module comprising: a circuit body (20 – FIG. 6; [0034]) having a flexible circuit board (20 – FIG. 6; [0034]) including: a conductor wiring pattern for electrical connection (described in [0040] as conductive wirings); and a pair of protective layers (described in [0040] as insulating resin film) sandwiching the conductor wiring pattern to partially isolate the conductor wiring pattern from outside (described in [0040]); a connector (54 – FIG. 7; [0053]) connected to an end portion of the circuit body (seen in FIGs. 6 & 7); a plurality of busbars (10 – FIG. 6; [0036]) to be connected to corresponding electrodes of the plurality of the cells (seen in FIG. 1); and a holder (121 – FIG. 9; [0049]) holding the busbars (described in [0049]) and being extendable in a stacking direction of the plurality of the cells (seen in FIG. 10 and described in [0071], noting U-shaped portions 140 are movable so as to allow variation in a distance therebetween to some extent). Takahashi ‘083 fails to explicitly disclose the conductor wiring pattern having, at the end portion connected to the connector, a conduction portion exposed to the outside through an opening located in at least one of the pair of the protective layers and to be electrically connected to an external terminal, the conduction portion having at least two overlap portions located around the opening and sandwiched between the pair of the protective layers in a thickness direction of the flexible circuit board.
Sawada ‘480 discloses the conductor wiring pattern (900b & 900d - FIG. 12; Column 8, Lines 10-15, noting layer 900b includes layers 800c and 800d and layer 900d includes layers 801c and 801d; see also FIG. 4 & Column 6, Line 37-38, noting layers 801c and 801d are copper layers) having, at the end portion (portion of 900b & 900d seen in FIG. 12) connected to the connector (2e - FIG. 12; Column 7, Line 39), a conduction portion (portion of 900b & 900d not covered by layer 900a as seen in FIG. 11) exposed to the outside through an opening (opening in layer 900a as seen in FIG. 11) located in at least one of the pair of the protective layers (900a & 900e - FIG. 12; Column 8, Lines 10-15) (seen in FIG. 11) and to be electrically connected to an external terminal (2e - FIG. 12; Column 7, Line 39) (seen in FIG. 12 and described in Column 8, lines 19-21), the conduction portion having at least two overlap portions (800c & 801c – FIG. 4; Column 6, Line 37-38) located around the opening and sandwiched between the pair of the protective layers in a thickness direction (upward in FIG. 12) of the flexible circuit board (seen in FIGs. 12 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the busbar module of Takahashi ‘083 such that the conductor wiring pattern has, at the end portion connected to the connector, a conduction portion exposed to the outside through an opening located in at least one of the pair of the protective layers and to be electrically connected to an external terminal, the conduction portion having at least two overlap portions located around the opening and sandwiched between the pair of the protective layers in a thickness direction of the flexible circuit board, as taught by Sawada ‘480, in order to provide a structure for connecting a ground pattern of the flexible circuit board to the terminal (Column 8, Lines 7-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220013868 – FIG. 3
US 20190103640 – FIG. 7
US 20140017533 – FIGs. 10 & 15 and [0036]
US 20080106522 – FIG. 4
DE 102013226097 – FIG. 3

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M DUBUISSON/Examiner, Art Unit 2848               

/David M Sinclair/Primary Examiner, Art Unit 2848